69 So. 3d 1118 (2011)
John J. CARROLL, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-2320.
District Court of Appeal of Florida, Third District.
September 28, 2011.
Rehearing Denied October 18, 2011.
John J. Carroll, in proper person.
Pamela Jo Bondi, Attorney General, for appellee.
Before ROTHENBERG, LAGOA, SALTER, JJ.


*1119 On Petition for Belated Appeal
PER CURIAM.
The defendant's petition for belated appeal is hereby granted. The sentence under review is affirmed. Lecroy v. State, 954 So. 2d 747 (Fla. 4th DCA 2007).
Affirmed.